 
 
I 
108th CONGRESS
2d Session
H. R. 3795 
IN THE HOUSE OF REPRESENTATIVES 
 
February 11, 2004 
Mr. Terry (for himself, Mr. Skelton, Mr. Hayes, Mr. Edwards, Mr. Saxton, and Mr. Ryun of Kansas) introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To amend the Impact Aid program under the Elementary and Secondary Education Act of 1965 to improve the distribution of school construction payments to better meet the needs of military and Indian land school districts. 
 
 
1.Improved Distribution of Construction Payments 
 Section 8007(a) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7707(a)) is amended— 
(1) in paragraph (1), by striking 40 percent and inserting 80 percent;  
(2)in subparagraphs (A) and (B) of paragraph (2), by striking 50 percent each place it appears and inserting 40 percent;  
(3)in paragraph (2) by adding at the end the following new subparagraphs:  
 
(C)The agency is eligible under section 8003(b)(2).  
(D)The agency is eligible under Section 8003(a)(2)(C).  ; and 
(4)by striking paragraph (3) and inserting the following:  
 
 (3)Amount of PaymentsThe amount of a payment to each local educational agency described in this subsection for a fiscal year shall be— 
(A)not less than the greater of the amount appropriated as provided under paragraph (1) for such fiscal year; divided by— 
(i)the number of children determined under subparagraphs (B), (C), and (D)(i) of section 8003(a)(1) who were in average daily attendance for all local educational agencies described in paragraph (2), including the number of children attending a school facility described in section 8008(a) if the Secretary does not provide assistance for the school facility under that section for the fiscal year; multiplied by 
(ii)the number of children determined for such agency; or 
(B)$25,000. . 
2.Competitive Emergency And Modernization GrantsSection 8007(b) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7707(b)) is amended— 
(1)in paragraph (1) by striking 60 percent and inserting 20 percent;  
(2)in paragraph (3)(C)(i)(I) by striking the agency meets at least one and all that follows, and inserting the number of children determined under section 8003(a)(1)(C) for the agency for the preceding school year constituted at least 40 percent of the total student enrollment in the schools of the agency during the preceding school year.;  
(3)by striking paragraph (3)(D)(ii)(II) and inserting the following: 
 
(II)The number of children determined under section 8003(a)(1)(C) for the school for the preceding school year constituted at least 40 percent of the total student enrollment in the school during the preceding school year.; and 
(4)in paragraph (4)(C) by striking (B), (C), and (D) and inserting and (C).  
 
